                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                                IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   WARING PARK,
                                                                         11                                                                        No. C 18-06603 WHA
United States District Court




                                                                                              Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                                 ORDER DENYING
                                                                         13                                                                        MOTION TO PROCEED
                                                                              SOCIAL SECURITY ADMINISTRATION,                                      IN FORMA PAUPERIS
                                                                         14                                                                        AND STAYING CASE
                                                                                              Defendant.
                                                                         15                                                  /

                                                                         16          Pro se plaintiff Waring Park has filed an application to proceed in forma pauperis in this
                                                                         17   action against the Social Security Administration. His application was previously denied for
                                                                         18   incompleteness, as only pages one and four of the application had been filed (Dkt. No. 4).
                                                                         19   Instead of filing a complete application in response, plaintiff has written a letter referring to
                                                                         20   another action within this district where his incomplete application was approved (Dkt. No. 6).
                                                                         21          While the rules to proceed in forma pauperis may have been relaxed in the other action,
                                                                         22   the undersigned judge is obliged to require compliance with the rules. Pursuant to 28 U.S.C.
                                                                         23   § 1915(a), the applicant must submit an affidavit — a written statement confirmed by oath —
                                                                         24   which plaintiff Park has failed to submit.
                                                                         25          Plaintiff’s application is thus DENIED WITHOUT PREJUDICE. This action will be
                                                                         26   STAYED until   plaintiff complies with the rule and demonstrates his need to proceed in forma
                                                                         27   pauperis. In order to help the application process for the pro se plaintiff, the application to
                                                                         28
                                                                          1   proceed in forma pauperis will be appended to this order and mailed to the address provided
                                                                          2   by plaintiff. Plaintiff must file his complete application or pay the filing fee by NOON ON
                                                                          3   APRIL 15, 2019, failing which the action will be dismissed.
                                                                          4
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: February 15, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                          8                                                        UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              2
